                 Case 2:20-cv-01216-JLR Document 39 Filed 09/24/20 Page 1 of 6




 1

 2

 3

 4

 5                                                          THE HONORABLE JAMES L. ROBART
 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   MICROSOFT CORPORATION,                             No. 20-CV-1216-JLR
11                          Plaintiff,                  MICROSOFT’S AND NEODRON’S
                                                        STIPULATED MOTION TO ALLOW
12          v.                                          USE OF DOCUMENTS PRODUCED IN
                                                        RELATED LITIGATION IN THIS
13   NEODRON LTD., ATMEL                                LITIGATION AND ORDER
     CORPORATION, and ATMEL GLOBAL
14   SALES LTD.,                                        Note on Motion Calendar: September 23,
                                                        2020
15                          Defendants.
16

17                                             STIPULATION

18          Plaintiff Microsoft Corporation (“Microsoft”) and Defendant Neodron Ltd. (“Neodron”)

19   (collectively, the “Parties”) stipulate and agree as follows:

20          1.      In this breach of contract case, Microsoft asserts that Neodron breached a covenant

21   not to sue provision of a component purchase agreement between Microsoft and Defendants Atmel

22   Corporation and Atmel Global Sales, Ltd. Neodron is not a signatory to that agreement.

23          2.      Neodron filed a motion to dismiss Microsoft’s complaint based on lack of personal

24   jurisdiction, claims splitting, and improper venue. That motion is pending before the Court and

25   Microsoft’s opposition to that motion is due on or before September 28, 2020.

26

                                                                               Perkins Coie LLP
      STIP. AND ORDER FOR USE OF                                         1201 Third Avenue, Suite 4900
      DOCUMENTS                                                             Seattle, WA 98101-3099
      (No. 20-cv-1216-JLR) –1                                                Phone: 206.359.8000
                                                                             F AX : 206.359.9000
                 Case 2:20-cv-01216-JLR Document 39 Filed 09/24/20 Page 2 of 6




 1          3.      Prior to filing this breach of contract case against Neodron, Microsoft filed an
 2   arbitration against Neodron and Microchip Technology, Inc. that involve similar, but distinct
 3   issues to those in this action. As part of that arbitration, which is still pending, Neodron produced
 4   documents and made statements that Microsoft asserts are relevant to this action, including
 5   documents that Microsoft asserts it needs to respond to Neodron’s motion to dismiss. While
 6   Neodron does not agree that any such information is relevant or appropriate in opposing Neodron’s
 7   motion to dismiss, Neodron nevertheless does not oppose the request to use that information in the
 8   manner described in this stipulation, while reserving all rights and arguments concerning the
 9   procedural and substantive relevance of such information.
10          4.      In order to allow the Parties to use information that Microsoft asserts is needed to
11   adequately brief the pending motion to dismiss, the Parties agree that any information exchanged
12   by them in the above-mentioned arbitration should be allowed to be used in this action subject to
13   a protective order entered in this case.
14          5.      For the reasons discussed above, good cause exists for the Court to enter this
15   stipulated motion.
16

17

18

19

20

21

22

23

24

25

26

     STIP. AND ORDER FOR USE OF                                                 Perkins Coie LLP
     DOCUMENTS                                                            1201 Third Avenue, Suite 4900
     (No. 20-cv-1216-JLR) –2                                                 Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:20-cv-01216-JLR Document 39 Filed 09/24/20 Page 3 of 6




 1
     DATED: September 23, 2020         By: /s/ Andrew T. Culbert
 2                                        T. Andrew Culbert, WSBA No. 35925
                                          ACulbert@perkinscoie.com
 3                                        Judith B. Jennison, WSBA No. 36463
                                          JJennison@perkinscoie.com
 4                                        J. Camille Fisher, WSBA No. 41809
                                          CFisher@perkinscoie.com
 5                                        PERKINS COIE LLP
                                          1201 Third Ave., Suite 4900
 6                                        Seattle, WA 98101-3099
                                          Tel: 206-359-8000 / Fax: 206-359-9000
 7
                                           Andrew Ohlert (pro hac vice)
 8                                         AOhlert@pekrinscoie.com
                                           PERKINS COIE LLP
 9                                         505 Howard St Suite 1000,
                                           San Francisco, CA 94105
10                                         Tel: 415-344-7000 / Fax: 415-344-8000
11                                         Lindsey Dunn (pro hac vice)
                                           LDunn@perkinscoie.com
12                                         PERKINS COIE LLP
                                           1900 16th St Mall #1400
13                                         Denver, CO 80202
                                           Tel: 303-291-2300 / Fax: 303-291-2400
14
                                           Attorneys for Plaintiff Microsoft Corp.
15

16                                     By: /s/ Lawrence Graham
                                           Lawrence Graham, WSBA No. 25402
17                                         LOWE GRAHAM JONES
                                           701 Fifth Avenue, Suite 4800
18                                         Seattle, WA 98104
                                           Phone: 206-381-3300 / Fax: 206-381-3301
19
                                           Reza Mirzaie (pro hac vice)
20                                         rmirzaie@raklaw.com
                                           C. Jay Chung (pro hac vice)
21                                         jchung@raklaw.com
                                           RUSS AUGUST & KABAT
22                                         12424 Wilshire Boulevard, 12th Floor
                                           Los Angeles, CA 90025
23                                         Phone: 310-826-7474
24                                         Attorneys for Defendant Neodron Ltd.
25

26

     STIP. AND ORDER FOR USE OF                                    Perkins Coie LLP
     DOCUMENTS                                               1201 Third Avenue, Suite 4900
     (No. 20-cv-1216-JLR) –3                                    Seattle, WA 98101-3099
                                                                 Phone: 206.359.8000
                                                                  Fax: 206.359.9000
                   Case 2:20-cv-01216-JLR Document 39 Filed 09/24/20 Page 4 of 6




 1                                              ORDER
 2           Based on the foregoing stipulation, IT IS SO ORDERED that any information exchanged
 3   by Microsoft and Neodron in the above-mentioned arbitration shall be allowed to be used in this
 4   litigation.
 5

 6   Dated this 24th day of September, 2020.
 7

 8                                                       A
                                                        The Honorable James L. Robart
 9                                                      United States District Court Judge
     Presented by:
10

11   T. Andrew Culbert, WSBA No. 35925                 Lawrence Graham, WSBA No. 25402
     ACulbert@perkinscoie.com                          Graham@LoweGrahamJones.com
12
     Judith B. Jennison, WSBA No. 36463                LOWE GRAHAM JONES
13   JJennison@perkinscoie.com                         701 Fifth Avenue, Suite 4800
     J. Camille Fisher, WSBA No. 41809                 Seattle, WA 98104
14   CFisher@perkinscoie.com                           Phone: 206-381-3300 / Fax: 206-381-3301
     PERKINS COIE LLP
15   1201 Third Ave., Suite 4900                       Reza Mirzaie (pro hac vice)
16   Seattle, WA 98101-3099                            rmirzaie@raklaw.com
     Tel: 206-359-8000 / Fax: 206-359-9000             C. Jay Chung (pro hac vice)
17                                                     jchung@raklaw.com
     Andrew Ohlert (pro hac vice)                      RUSS AUGUST & KABAT
18   AOhlert@pekrinscoie.com                           12424 Wilshire Boulevard, 12th Floor
     PERKINS COIE LLP                                  Los Angeles, CA 90025
19   505 Howard St Suite 1000,                         Phone: 310-826-7474
20   San Francisco, CA 94105
     Tel: 415-344-7000 / Fax: 415-344-8000             Attorneys for Defendant Neodron Ltd.
21
     Lindsey Dunn (pro hac vice)
22   LDunn@perkinscoie.com
     PERKINS COIE LLP
23   1900 16th St Mall #1400
24   Denver, CO 80202
     Tel: 303-291-2300 / Fax: 303-291-2400
25
     Attorneys for Plaintiff Microsoft Corp.
26

     STIP. AND [PROPOSED] ORDER FOR USE OF                                   Perkins Coie LLP
     DOCUMENTS                                                         1201 Third Avenue, Suite 4900
     (No. 20-cv-1216-JLR) –4                                              Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
              Case 2:20-cv-01216-JLR Document 39 Filed 09/24/20 Page 5 of 6




 1                                  CERTIFICATE OF SERVICE
 2          I certify that I will cause the foregoing document(s) to be served on the following parties
 3   by the method(s) indicated below.
 4   Lawrence D. Graham, WSBA No. 25402                            Via hand delivery
 5   Graham@LoweGrahamJones.com                                    Via U.S. Mail
     LOWE GRAHAM JONES PLLC                                        Via Overnight Delivery
 6   701 Fifth Avenue, Suite 4800                                  Via Facsimile
     Seattle, WA 98104                                             Via Email
 7   Phone: 206-381-3300 / Fax: 206-381-3301                 X     Via ECF
 8   Reza Mirzaie (pro hac vice)
 9   rmirzaie@raklaw.com
     C. Jay Chung (pro hac vice)
10   jchung@raklaw.com
     RUSS AUGUST & KABAT
11   12424 Wilshire Boulevard, 12th Floor
     Los Angeles, CA 90025
12   Phone: 310-826-7474
13
     Attorneys for Defendant Neodron, Ltd.
14                                                                 Via hand delivery
     Stephanie L. Jensen, WSBA #42042                              Via U.S. Mail
15   sjensen@wsgr.com                                              Via Overnight Delivery
     Tyre L. Tindall, WSBA #56357                                  Via Facsimile
16
     ttindall@wsgr.com                                             Via Email
17   WILSON SONSINI GOODRICH & ROSATI, P.C.                  X     Via ECF
     701 Fifth Avenue, Suite 5100
18   Seattle, WA 98104-7036
     Phone: (206) 883-2500 / Fax: (206) 883-2699
19
     Jo Dale Carothers (pro hac vice)
20
     JCarothers@weintraub.com
21   Eric Caligiuri (pro hac vice)
     ECaligiuri@weintraub.com
22   WEINTRAUB TOBIN
     10250 Constellation Blvd., Suite 2900
23   Los Angeles, CA 90067
24   Phone: 310-858-7888

25   Attorneys for Defendant Atmel Corporation and
     Atmel Global Sales, Ltd.
26

                                                                               Perkins Coie LLP
      CERTIFICATE OF SERVICE                                             1201 Third Avenue, Suite 4900
      (No. 20-cv-1216-JLR) –1                                               Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                             F AX : 206.359.9000
            Case 2:20-cv-01216-JLR Document 39 Filed 09/24/20 Page 6 of 6




 1
          DATED this 23rd day of September, 2020.
 2
                                                    /s/ T. Andrew Culbert
 3                                                  T. Andrew Culbert

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE                                             Perkins Coie LLP
     (No. 20-cv-1216-JLR) –2                                      1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
